Citation Nr: 0002796	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-00 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for right ankle 
disability, a residual of right tibia and fibula fractures, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for other residuals of 
right tibia and fibula fractures with scarring and 
shortening, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1997 decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a claim for 
a disability rating in excess of 30 percent for service-
connected residuals of right tibia and fibula fractures with 
scarring and shortening.  The Board remanded the veteran's 
appeal in May 1999 for further evidentiary development.  The 
RO thereafter, by a September 1999 decision, granted a 
separate 10 percent rating for a right ankle disability, 
which disability was previously treated as part of the 
veteran's right tibia/fibula disability.  


FINDINGS OF FACT

1.  The veteran's service-connected right ankle disability is 
manifested by loss of at least 20 degrees of dorsiflexion 
with pain on flare-ups and on extended use.

2.  Other residuals of right tibia and fibula fractures are 
manifested by pain, limitation of knee flexion to 130 
degrees, extension fixed at 10 degrees, and an additional 
twenty to thirty percent reduction in motion with flare-ups. 



CONCLUSIONS OF LAW

1.  An increased (20 percent) rating for service-connected 
right ankle disability is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71, 4.71a (Diagnostic Code 5271) (1999).

2.  An increased rating for other residuals of right tibia 
and fibula fractures with scarring and shortening is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a (Diagnostic Codes 
5261, 5262, 5275) 4.118 (Diagnostic Codes 7803, 7804) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran's 
service-connected right tibia/fibula disability and right 
ankle disability are manifested by increased symptomatology, 
including pain and decreased range of motion that interfere 
with his ability to function.  It is also requested that the 
veteran be afforded the benefit of the doubt.

I.  The Facts

VA treatment records, dated from August 1997 to December 
1997, and private treatment records, dated from March 1976 to 
February 1998, show the veteran's complaints, diagnoses, 
and/or treatment for right leg pain.  These treatment records 
also reveal that the veteran has been given a number of 
different medications to control right leg pain including 
Codeine, Percocet, Loracid, and Darvon.  They also indicate 
that he wore an orthopedic boot on his right foot.  They also 
suggest that the Codeine was ineffective in controlling the 
pain.  Additionally, the records indicate that the veteran 
has reported problems performing a job as a mason because he 
can no longer climb up and down a ladder.  See treatment 
records from Norwich Orthopedic Group, dated from March 1976 
to June 1977; private treatment records from George E. Quinn, 
M.D. dated in April 1996, May 1997, June 1997 to August 1997, 
and February 1998; and VA treatment records dated from August 
1997 to December 1997.  The June 1977 treatment record from 
Norwich Orthopedic Group also shows that the veteran's right 
leg pain leads to lost work, that the skin at the old 
fracture site was badly damaged, and that the veteran had 
both loss of bone and subcutaneous tissue at the site of the 
old fracture.  Dr. Quinn, in his August 1997 letter, also 
opined that the veteran's right leg was disfigured.  
Moreover, October 1997 VA treatment records show that the 
veteran could not "dorsiflex" his right foot. 

At a September 1997 VA examination, the veteran complained of 
chronic right leg pain.  On examination, range of motion of 
the right knee was from 0 degrees of extension to 110 degrees 
of flexion.  The right leg had a scar and skin graft at the 
area of the fracture that was non-tender, but showed 
subjective evidence of pain on compression.  There was loss 
of tissue substance in the right calf, the right leg was one 
and a half inches shorter than the left leg, and the skin 
graft donor site on the left thigh was dimpled yet 
asymptomatic.  There was numbness of the skin surrounding the 
scar.  The right great toe had no active extension.  Range of 
motion studies of the right ankle was from 10 degrees of 
dorsiflexion to 45 degrees of plantar flexion.

Right knee x-rays revealed some features suggestive of 
minimal osteoarthrosis and vascular calcification.  Tibia and 
fibula x-rays revealed evidence of a previous extensive 
trauma, with healed fractures at two sites in the fibula in 
mid-shaft and of the distal third of the tibia.  There was 
slight non-apposition at the fracture site, but alignment was 
almost anatomical.  Distally, there was osteopenia consistent 
with disuse.  Right ankle x-rays revealed disuse osteopenia 
on both sides of the joint, but no post-traumatic features.  
The impression was that there were no abnormalities of the 
right ankle joint.

The veteran testified at a personal hearing at the RO in 
January 1998.  He testified that he had chronic pain in his 
right leg, from his knee down to his foot, that pain had 
increased over time, that his leg became easily fatigued, and 
that the foregoing symptoms interfered with his job as a 
mason.  He reported that his pain increased when he placed 
all his weight on his right leg.  He also reported that it 
was almost impossible for him to work on roofs anymore 
because he could not dosiflex his right foot and he had a 
problem climbing up and down ladders - going up was worse 
because he had increased difficulty bending the knee.  He 
next testified that he received treatment approximately once 
a month from a Dr. Quinn - twice a month when his problem 
really bothered him.  Dr. Quinn treated him with pain 
medications (Loracet and Percocet) and a muscle relaxant 
(Xanax) as well as self-hypnosis.  The veteran also reported 
that his right leg, and sometimes his entire body, would 
shake uncontrollably and the Xanax would help stop the 
shaking.  As to wearing a brace, the veteran reported that a 
Dr. Lapp talked to him about wearing one but the veteran 
believed that it would only aggravate his right knee pain.  
Next, the veteran reported that he wore a right orthopedic 
shoe and occasionally used a cane or crutch.  He also 
reported that the weight of the orthopedic shoe aggravated 
his right knee problems. 

Subsequently, at a June 1998 VA examination, the veteran 
complained of increasing pain in the right foot over 
approximately the previous ten years.  He complained that the 
pain was made worse by extended periods on his feet.  Both 
rest and the use of corrective shoes provided some relief 
from his pain.  The veteran also complained that the problem 
that he had with his right leg and foot had caused him to be 
unable to climb ladders and had adversely affected his 
ability to balance, which in turn adversely affected his job 
as a mason.  On examination, the veteran was tender to 
palpation over both the medial and lateral aspects of the 
right ankle and walked with a limp.

Thereafter, at a September 1999 VA examination, the veteran 
complained that his symptoms were getting worse.  
Specifically, he reported that he had right knee and ankle 
pain, limitation of motion, weakness, stiffness, and 
occasional swelling.  However, there was no heat, redness, 
instability, locking, or giving way.  The veteran also 
reported flare-ups that occurred every two days and lasted 
approximately one day.  He also described his pain as severe 
pain which was precipitated by bending, stooping, standing, 
walking, and a change in the weather.  Next, he reported that 
he took Percocet, four tablets daily, for pain in his right 
lower extremity.  He indicated that he was a self-employed 
mason, but was only able to work approximately 15 to 20 hours 
a week due to the pain. 

On examination, gait was antalgic and, while walking, he had 
pain in the right lower extremity with each step, used a 
cane, and had definite genu varum.  Moreover, he had extreme 
difficulty going downstairs.  Examination of the right lower 
extremity showed a five by three inch scar in the lateral 
aspect of the calf and a four-and-a-half inch scar on the 
lateral half of the calf.  There was also a six inch scar in 
the anterior tibia area.  The scars were well healed and no 
definite tenderness was present.  However, there was slight 
loss of tissue and disfiguration.  There was also a one-and-
a-half inch by one inch bony protrusion on the lower third of 
the right lower extremity that was non-tender.  There was 
definite disfiguration of the right lower extremity on the 
lower one third.  There was also obvious shortening of the 
right lower extremity.  (Specifically, the length of the left 
lower extremity was 35.5 inches and the right was 33.5 
inches.)  The left thigh had two skin graft donor sites.  
Range of motion studies showed the right knee had 130 degrees 
of flexion with pain and was fixed at 10 degrees of 
extension.  The examiner opined that the veteran experienced 
pain on flexion and extension of the right knee.  Range of 
motion studies showed the right ankle had 0 degrees of 
dorsiflexion and 45 degrees of plantar flexion.

X-rays of the right knee, ankle, and tibia and fibula showed 
no changes since earlier x-rays in September 1997.  
Specifically, right knee x-rays revealed some features 
suggestive of minimal osteoarthrosis and vascular 
calcification.  X-rays of the tibia and fibula revealed 
evidence of a previous extensive trauma, with healed 
fractures at two sites along the mid-shaft of the fibula and 
the distal third of the tibia.  There was slight non-
apposition at the fracture site, but alignment was almost 
anatomical.  Distally, there was osteopenia consistent with 
disuse.  The impression was that there was a history of 
healed fractures of the tibia and fibula without significant 
abnormality of alignment or evidence of disuse osteopenia.  
Right ankle x-rays revealed disuse osteopenia on both sides 
of the joint, but no post-traumatic features.  The impression 
was that there were no abnormalities of the right ankle 
joint.  A bone scan revealed soft tissue inflammation of the 
right knee with a low probability of osteomyelitis.  The 
attached photograph showed the veteran had two large scars 
below the knee on his right leg.

The VA examiner opined that:

[o]n examination of the right lower 
extremity, there was the presence of 
persistent pain in the lower tibia area.  
There was no incoordination but there was 
weakness and fatigability of the right 
knee and right ankle.  The right knee was 
fixed in 10 degrees extension.  There was 
limitation of dorsiflexion of the right 
ankle.  The above findings are supported 
by objective evidence and are consistent 
with the history and pathology of 
disability.  I did not see the patient 
during a flare-up but the above could 
significantly limit functional ability 
during flare-ups or when the right leg is 
used repeatedly over a period of time.  
[A]dditional range of motion lost would 
be approximately 20-30%.  Examination of 
the postoperative scars . . . [disclosed 
some] . . . tissue loss but nourishment 
was adequate.  There was no ulceration.  
The scars were not tender or painful on 
touch.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999). 

Moreover, when the record reflects that the veteran has 
multiple problems because of a service-connected disability, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) in the case of Esteban v. Brown, 
6 Vet. App. 259, 261 (1994), said that, while evaluation of 
the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, it was possible for a 
veteran to have "separate and distinct manifestations" from 
the same injury, permitting different disability ratings.  
The critical element is that none of the symptomatology for 
any of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.

A.  Right Ankle Disability

The veteran has been service connected for a right ankle 
disability and found to be 10 percent disabling under 
Diagnostic Code 5262 (impairment of the tibia and fibula).  
See RO decision entered in September 1999.  Given the 10 
percent disability rating currently assigned for the 
veteran's service-connected right ankle disability, the 
veteran will only be entitled to an increased rating under 
potentially applicable Diagnostic Codes if he has ankylosis 
with the ankle fixed in plantar flexion at an angle of less 
than 30 degrees (20 percent), or the ankle fixed in plantar 
flexion at an angle between 30 degrees and 40 degrees, or in 
dorsiflexion at an angle between 0 degrees and 10 degrees (30 
percent), or at greater angles, or an abduction, adduction, 
inversion, or eversion deformity (40 percent) (Diagnostic 
Code 5270); or marked limitation of motion (20 percent) 
(Diagnostic Code 5271); or ankylosis of the subastragalar or 
tarsal joint with the joint fixed in a poor weight-bearing 
position (20 percent) (Diagnostic Code 5272); or malunion of 
the os calcis or astragalus with marked deformity (20 
percent) (Diagnostic Code 5273); or an astragalectomy (20 
percent) (Diagnostic Code 5274); or impairment of the tibia 
and fibula with moderate ankle disability (20 percent), with 
marked ankle disability (30 percent), or nonunion of the 
tibia or fibula with loose motion requiring a brace (40 
percent) (Diagnostic Code 5262).  38 C.F.R. § 4.71a (1999).

Given the evidence described above, especially the loss of 
dorsiflexion and the objective evidence of pain reported by 
the June 1998 and September 1999 VA examiners, especially 
with flare-ups or repeated use, the Board finds that a 20 
percent rating may be assigned for disability that equates to 
"marked" limitation of ankle motion.  Diagnostic Code 5271.  
Specifically, at the most recent VA examination, the examiner 
opined that the range of motion of the veteran's right ankle 
was 0 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  Tellingly, normal range of motion the ankle is 0 to 
20 degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71a, Template II.  Moreover, this VA 
examiner opined that range of motion would be further reduced 
by approximately 20 to 30 percent by ". . . flare-ups or 
when the right leg is used repeatedly over a period of 
time."  Consequently, the Board finds that the loss of 
motion seen at the September 1999 VA examination more nearly 
equates to the criteria for "marked" limitation of motion 
than "moderate."  Diagnostic Code 5271.  Therefore, the 
Board finds that the evidence, both positive and negative, is 
at least in equipoise, and granting the veteran the benefit 
of the doubt in this matter, concludes that a higher 
evaluation under limitation of motion criteria due to pain is 
warranted.  The Board is assigning the foregoing increased 
evaluation, in part, because of the veteran's repeated 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995) (evaluation of musculoskeletal disorders rated on the 
basis of limitation of motion requires consideration of 
functional losses due to pain); 38 C.F.R. § 4.40 (1999).  
However, a greater rating is not warranted.

Specifically, the Board has considered whether the veteran is 
entitled to a higher evaluation under any of the other 
Diagnostic Codes used to rate an ankle disorder.  First, the 
Board notes that ankylosis (ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992)) has not been shown.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Second, the record on appeal 
does not show malunion of the os calcis, malunion of the 
astragalus, or that the veteran underwent an astragalectomy.  
See September 1997 and September 1999 right ankle x-rays.  
Consequently, higher schedular ratings are not warranted for 
the veteran's service-connected right ankle disability under 
Diagnostic Code 5270, 5273, 5273 or 5274.  38 C.F.R. § 4.71a 
(1999).

While it might be argued that the veteran's ankle disability 
warrants a higher rating under Diagnostic Code 5262, the 
Board notes that both malunion and marked ankle disability 
have not been shown.  Diagnostic Code 5262.  Additionally, 
because the criteria of Diagnostic Code 5262 contemplates 
limitation of motion of the joint, a rating separate from the 
one assigned under Diagnostic Code 5271 may not be awarded.  
38 C.F.R. § 4.14 (1999) (evaluation of the same manifestation 
under different diagnoses is to be avoided). 

B.  Other Right Tibia/Fibula Fracture Residuals

Historically, service connection has been granted for 
residuals of right tibia and fibula fractures with scarring 
and shortening and this disability had been evaluated as 30 
percent disabling under Diagnostic Code 5262 (tibia and 
fibula impairment).  See RO decisions entered in September 
1974, September 1997, and September 1999.  Given the 30 
percent disability rating currently assigned for the 
veteran's service-connected tibia/fibula disability, the 
veteran will only be entitled to an increased rating under 
potentially applicable Diagnostic Codes if he has ankylosis 
of the knee with flexion between 10 degrees and 20 degrees 
(40 percent), with flexion between 20 degrees and 45 degrees 
(50 percent), or, if he has extremely unfavorable ankylosis, 
with flexion at an angle of 45 degrees or more (60 percent) 
(Diagnostic Code 5289); or limitation of extension of the 
knee to 30 degrees (40 percent) or limitation of extension of 
the knee to 45 degrees (50 percent) (Diagnostic Code 5261); 
or nonunion of the tibia or fibula with loose motion 
requiring a brace (40 percent) (Diagnostic Code 5262).  
38 C.F.R. § 4.71a (1999).

The Board first looks at the question of whether the veteran 
is entitled to an increased rating for ankylosis under 
Diagnostic Code 5256.  Although the September 1999 examiner 
opined that the right knee was fixed at 10 degrees of 
extension, it was specifically noted that the veteran 
nevertheless had 130 degrees of flexion.  Therefore, because 
the criteria for an increased rating for ankylosis of the 
knee requires that the knee be ankylosed between 10 degrees 
and 20 degrees of flexion, the veteran is not entitled to an 
increased rating for his right tibia/fibula disability under 
Diagnostic Code 5256.

Next, the Board will consider whether the veteran is entitled 
to an increased rating under Diagnostic Code 5261.  However, 
as stated above, range of motion studies at the veteran's 
September 1997 VA examination revealed right knee motion to 
be 0 to 110 degrees and at his September 1999 VA examination 
revealed right knee motion to be fixed at 10 degrees of 
extension and flexion was to 130 degrees.  (Normal range of 
motion the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, 
Template II.)  Tellingly, the criteria for an increased 
rating for limitation of extension of the knee requires that 
flexion be limited to at least 30 degrees.  Therefore, the 
veteran is also not entitled to an increased rating for his 
right tibia/fibula disability under Diagnostic Code 5261. 

Although higher evaluations may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, DeLuca, supra, the salient 
point to be made in this regard is that even though he has 
pain, primarily with bending, consideration of §§ 4.40, 4.45 
does not lead the Board to conclude that the functional 
losses he experiences equate to more than the level of 
disability contemplated by the 30 percent rating under 
Diagnostic Code 5262.  The September 1999 VA examiner 
specifically reported that, while the veteran had painful 
motion, even with such pain, he nonetheless had flexion to 
130 degrees and extension fixed at 10 degrees.  The examiner 
opined that the veteran would likely experience approximately 
an additional twenty to thirty percent loss in motion with a 
flare-up.  However, even when taking into account this 
additional twenty to thirty percent loss in motion during 
flare-ups, the reduction of the knee's flexion and extension 
would not entitle him to a rating greater than 30 percent 
under applicable rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261.  Under Diagnostic Code 5260, 
flexion would have to be limited to at least 45 degrees for 
the veteran to be entitled to a compensable rating for the 
loss in motion.  Similarly, under Diagnostic Code 5261, 
extension would have to be reduced to 30 degrees for the 
veteran to be entitled to an increased rating.  Id.  
Accordingly, the veteran is not entitled to an increased 
rating for his right tibia/fibula disability, even when 
taking into account his complaints of pain.

Next, the Board will consider whether the veteran is entitled 
to an increased rating under Diagnostic Code 5262.  
Significantly, the record is devoid of evidence that there is 
nonunion of the tibia and fibula.  Specifically, while 
September 1997 and September 1999 VA x-rays revealed evidence 
of a previous extensive trauma, the fractures were healed and 
no significant abnormality of alignment was seen.  Nothing in 
the record indicates that the veteran wears a brace.  In 
fact, the veteran testified at his personal hearing that, not 
only did he not wear a brace, he believed that one would 
aggravate his condition.  Accordingly, the veteran is not 
entitled to an increased rating for his right tibia/fibula 
disability under Diagnostic Code 5262. 

While it might be argued once again that the Board's analysis 
should include consideration of whether separate ratings are 
warranted for loss of motion under Diagnostic Code 5260 or 
5261 and Diagnostic Code 5262, it should be pointed out that 
the currently assigned 30 percent for impairment of the tibia 
and fibula under Diagnostic Code 5262 contemplates various 
symptoms, including pain and limitation of motion.  
Therefore, assigning separate ratings under Diagnostic 
Code 5260 or 5261 would violate the rule against pyramiding.  
38 C.F.R. § 4.14 (1999).

In addition, because the record on appeal shows that the 
veteran was service-connected for "residuals" of his 
injury, the Board will consider whether he is entitled to any 
separate compensable rating for the scarring under either 
Diagnostic Code 7803 or 7804.  See RO decision entered in 
September 1974; Esteban, supra; 38 C.F.R. § 4.118 (1999).  
Under Diagnostic Code 7803 scars that are superficial, poorly 
nourished, and with repeated ulceration, will be rated as 10 
percent disabling.  Under Diagnostic Code 7804 scars that are 
superficial, tender, and painful on objective demonstration, 
will be rated as 10 percent disabling.

In this regard it should be noted that the June 1977 
treatment record from Norwich Orthopedic Group reported that 
the skin at the old fracture site was badly damaged and that 
the veteran had both loss of bone and subcutaneous tissue at 
the site of the old fracture.  Thereafter, the September 1997 
VA examiner reported that the right leg had a scar and skin 
graft at the area of the fracture that was non-tender but, 
showed subjective evidence of pain on compression as well as 
loss of tissue substance in the right calf.  Subsequently, an 
August 1997 letter from Dr. Quinn also reported that the 
veteran's right leg was disfigured.  More recently, the 
September 1999 examiner reported that the right leg scars had 
tissue loss and the leg was disfigured.  Nonetheless, the 
scars were not undernourished, had no ulceration, and were 
not tender or painful on touch.  Therefore, because the 
veteran's scars are neither poorly nourished with repeated 
ulceration or tender and painful, a separate compensable 
rating is not warranted under Diagnostic Code 7803 or 7804.

As for whether a separate rating may be assigned for leg 
shortening, the Board notes that a compensable rating is 
warranted under Diagnostic Code 5275 for shortening of up to 
2 inches, which was noted in the veteran's case at the 
September 1999 examination.  However, a rating for shortening 
of the lower extremity is not to be combined with other 
ratings for fracture in the same extremity.  Diagnostic Code 
5275.  Consequently, given the 30 percent rating already 
assigned for tibia/fibula fractures, a separate rating for 
leg shortening is not warranted.

Based on the arguments made at the veteran's January 1998 
personal hearing, as well as claims made at his VA 
examinations, and reports in his private treatment records 
(i.e., he could not work full time as a mason due to the pain 
and weakness in his right ankle and knee) the Board has given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1) (1999).  Although the veteran has described his 
right ankle and knee pain as being so bad that he can no 
longer work full-time as a mason, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (1999).  The current 
evidence of record does not demonstrate that his right ankle 
and knee problems have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his service-connected 
disabilities have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of these issues to the VA Central Office for 
consideration of extraschedular evaluations is not warranted.

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO as well as in personal hearing 
testimony.  However, while a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
regarding medical knowledge.  See Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991). 

As for the award of a 20 percent rating for ankle disability, 
the Board notes that this award does not violate the 
amputation rule of 38 C.F.R. § 4.68 (1999) which states that 
the combined rating for disabilities of an extremity shall 
not exceed the rating for amputation at the elective level.  
Specifically, the combined evaluations for disabilities below 
the knee shall not exceed 40 percent.  § 4.68.  However, in 
the veteran's case, the rating of 30 percent already assigned 
contemplates disability at level higher than "below the 
knee."  Id.  This is so because the rating under Diagnostic 
Code 5262 specifically contemplates right knee impairment.  
Therefore, as a result of the award of the 20 percent rating 
for the ankle disability, the veteran will have a combined 50 
percent rating-30 percent for the tibia/fibula fracture 
residuals other than the ankle, 20 percent for the ankle, and 
10 percent for the right foot (awarded by the RO in October 
1998).  38 C.F.R. § 4.25 (1999).  


ORDER

An increased (20 percent) rating for a right ankle disability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

An increased rating for other residuals of right tibia and 
fibula fractures with scarring and shortening is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

